Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 1 of 57




 1           IN THE UNITED STATES COURT OF FEDERAL CLAIMS
 2
 3      JOHN A. SHEA,                        )
 4                Plaintiff,                 )
 5             vs.                           )   Case No. 16-793C
 6      UNITED STATES OF AMERICA,            )
 7                Defendant.                 )
 8   ----------------------------------)
 9
10                              Courtroom 4
11              Howard T. Markey National Courts Building
12                        717 Madison Place, N.W.
13                            Washington, D.C.
14                      Wednesday, March 20, 2019
15                               10:00 a.m.
16                   Trial Volume 3 - Closing Argument
17
18              BEFORE:   THE HONORABLE CHARLES F. LETTOW
19
20
21
22
23
24
25   Jen Razzino, CER, Digital Reporter
 Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 2 of 57



                                                                   520
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   APPEARANCES:
  2   ON BEHALF OF THE PLAINTIFF:
  3             DANIEL M. ROSENTHAL, ESQ.
  4             LINDA LIPSETT, ESQ.
  5             Bernstein & Lipsett, P.C.
  6             1130 Connecticut Avenue, N.W., Suite 950
  7             Washington, D.C.     20036
  8             (202) 296-1798
  9             chouse@bernsteinlipsett.com
 10             NARI E. ELY, ESQ.
 11             James & Hoffman, P.C.
 12             1130 Connecticut Avenue, N.W., Suite 950
 13             Washington, D.C.     20036-3975
 14             (202) 496-0500
 15             neely@jamhoff.com
 16
 17   ON BEHALF OF THE DEFENDANT:
 18             DAVID M. KERR, ESQ.
 19             MARIANA ACEVEDO, ESQ.
 20             U.S. Department of Justice
 21             Commercial Litigation - Civil Division
 22             P.O. Box 480, Ben Franklin Station
 23             Washington, D.C.     20044
 24             (202) 307-3390
 25             david.m.kerr@usdoj.gov


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
 Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 3 of 57



                                                                   521
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   APPEARANCES (CONT.)
  2
  3   ON BEHALF OF THE DEFENDANT:
  4             S. CHRISTOPHER MULLINS, JR., ESQ.
  5             Assistant Counsel, Civilian Personnel Law
  6             27130 Telegraph Road, Room W3538
  7             Quantico, Virginia     22134-2253
  8             (571) 305-9096
  9             stephen.mullins@navy.mil
 10
 11   ALSO PRESENT:
 12             John Shea, Plaintiff
 13             Jessie Beyderman, Paralegal
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
 Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 4 of 57



                                                                    522
                        Trial - Closing Argument
John A. Shea v. USA                                            3/20/2019

  1                               I N D E X
  2
  3       CLOSING ARGUMENT                              PAGE
  4        MR. ROSENTHAL                                       524, 568
  5        MR. KERR                                            556, 572
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
 Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 5 of 57



                                                                     523
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1                         P R O C E E D I N G S
  2                         -      -    -     -     -
  3            (Proceeding called to order, 10:01 a.m.)
  4            THE COURT:       Please be seated.
  5            Good morning.
  6            ALL COUNSEL:       Good morning, Your Honor.
  7            THE COURT:       The case before the Court this
  8   morning is Shea versus United States, Number 16-793.
  9            Ms. Lipsett, you are there.
 10            MS. LIPSETT:      Yes, I am.
 11            THE COURT:       Would you please introduce yourself
 12   for the record as counsel for the Plaintiff.
 13            MS. LIPSETT:      Yes.   Linda Lipsett, counsel for
 14   the Plaintiffs, and accompanied by my colleagues Daniel
 15   Rosenthal, Nari Ely, and Jessie Beyderman.
 16            THE COURT:       All right, thank you.
 17            And is that Mr. Shea, do I remember that
 18   correctly?
 19            MR. SHEA:    Yes.
 20            THE COURT:       All right, thank you.
 21            Mr. Kerr, would you please introduce yourself for
 22   the record and your colleagues.
 23            MR. KERR:    Good morning.     Thank you.
 24            I'm David Kerr for the Department of Justice
 25   representing the United States in this matter.          With me


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
 Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 6 of 57



                                                                   524
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   at counsel table is Chris Mullins from NCIS and Mariana
  2   Acevedo, also from DOJ.
  3            THE COURT:    All right, thank you.     Welcome.
  4            We do have essentially the post-trial closing
  5   argument.    Ms. Lipsett?
  6            MS. LIPSETT:     Mr. Rosenthal will make that
  7   presentation.
  8            THE COURT:    Thank you.
  9            Mr. Rosenthal, you may proceed.
 10            MR. ROSENTHAL:     Thank you, Your Honor.
 11            I do have just a few slides I was going to use
 12   over the course of the presentation if that's okay with
 13   the Court.
 14            THE COURT:    Yes.
 15            MR. ROSENTHAL:     And it probably will be a little
 16   while before I -- a few minutes before I get there.
 17            My main goal this morning -- my primary goal is
 18   to answer any questions that the Court has about the
 19   briefs, which I think have thoroughly captured the
 20   issues before the Court, but I'm going to give a summary
 21   of our view on the issues, starting with the first
 22   issue, the liability issue, whether Mr. Shea is exempt
 23   from the FLSA or nonexempt.
 24            So this is an issue on which the Government bears
 25   the burden of proof, and they have the burden to


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
 Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 7 of 57



                                                                      525
                         Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   eliminate any reasonable doubt as to whether Mr. Shea is
  2   exempt.    The way we look at Mr. Shea's work, it
  3   basically breaks down into two main components.             There's
  4   his surveillance work, the basic work of sitting outside
  5   of someone's home, tracking them as they move, remaining
  6   discreet; and then there's the work that he performs
  7   when he's the team lead.       I think both parties have
  8   largely looked at those -- the two main components of
  9   Mr. Shea's work.
 10             As to that first component, the surveillance
 11   work, we think that that work is pretty clearly not
 12   exempt administrative work, and this involves, as I
 13   said, staking out someone's home, following them in a
 14   car, watching them with a binocular or a monocular,
 15   taking photos of them, and remaining discreet.          We don't
 16   think that that really has any connection to management
 17   or general business operations of an administrative
 18   worker, which, you know, are things that involve the
 19   internal kind of workings or runnings of a business.
 20             So -- and we think that that's what the Court
 21   thought, at least at the summary judgment stage when it
 22   looked at the record at that point and thought that
 23   Mr. Shea's work as a line investigative specialist was
 24   nonexempt.      The trial record confirms that conclusion,
 25   we think.


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
 Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 8 of 57



                                                                    526
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1            So that takes us to -- it basically means that
  2   the exemption question is whether his team lead work
  3   makes him an exempt employee, and there are two main
  4   reasons why the answer to that question is no.          The
  5   first one is that Mr. Shea is not a full-time team lead.
  6   He's a full-time team member who sometimes serves as
  7   team lead.
  8            And, in fact, after we heard all the evidence at
  9   the trial, including Mr. Freeman's list that he put
 10   together, his testimony about that list, and the
 11   testimony from Mr. Shea and Ms. Sevigny, it -- all that
 12   evidence put together shows that Mr. Shea was team lead
 13   on somewhere between one-fifth and one-quarter of the
 14   team's missions.     We put those figures forth in our
 15   post-hearing -- post-trial brief, and they weren't
 16   disputed by the Government in their response.
 17            So just to --
 18            THE COURT:    Well, the Court had the impression
 19   from Mr. Freeman's testimony that Mr. Shea was chosen as
 20   team lead for situations that were likely to last a
 21   while or were quite important to the case officers and
 22   so on and so forth.      Does that make a difference?
 23   Because the 50 percent test doesn't have to be met
 24   necessarily --
 25            MR. ROSENTHAL:     Sure, sure.


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
 Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 9 of 57



                                                                    527
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1             THE COURT:   -- depending on the other
  2   circumstances that surround somebody's responsible
  3   position.
  4             MR. ROSENTHAL:    Yes, Your Honor.    That's correct.
  5             So the 50 percent, I have a little more to say
  6   about the -- kind of what the percent is, but once we --
  7   once we look at that, we'll look at the OPM regulation,
  8   which says that if someone spent more than 50 percent of
  9   their time on exempt duties, typically they will be
 10   exempt.   If they spend less than 50 percent of their
 11   time on their duties, then there are some specific
 12   showings that the Government has to make in order to
 13   show that that is the person's primary duty.
 14             So one of those factors -- one of those three
 15   factors does relate to time.      The time doesn't
 16   completely disappear from the analysis, because if
 17   someone only spends, you know, an occasional amount of
 18   their time on something, the law says that that is a
 19   factor and that -- and as we said in our briefs, we
 20   haven't found any case where any court has said that
 21   someone with this percentage of time, as I'll show in
 22   the next few slides, that that was a primary duty.          The
 23   Government hasn't cited a single case of that.          So time
 24   is -- always is a factor.
 25             But then the second factor in that OPM test is


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 10 of 57



                                                                    528
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   whether that duty is the reason for the existence of the
  2   position, which I take to essentially be saying this
  3   duty is, you know, clearly the most important of the
  4   person's duties, so important that it's really why there
  5   is this position, so that someone could fulfill this
  6   duty.
  7             THE COURT:   Well, there was a ladder of
  8   progression that people testified about with these
  9   particular specialists.
 10             MR. ROSENTHAL:    Correct.
 11             THE COURT:   Starting with a GS-7 and rising to a
 12   GS-12, and Mr. Shea is definitely at GS-12, along with
 13   Ms. Sevigny and -- and I can't remember the third
 14   person's name.
 15             MR. ROSENTHAL:    The one who testified up here?
 16             THE COURT:   Yes.
 17             MR. ROSENTHAL:    Mr. Ester.       Actually, all of the
 18   investigations specialists currently, I believe, are
 19   GS-12s.
 20             THE COURT:   All of them?
 21             MR. ROSENTHAL:    And the record shows that many
 22   GS-12s never serve as team lead --
 23             THE COURT:   Ah-ha.
 24             MR. ROSENTHAL:    -- including -- I think the --
 25             THE COURT:   Does the record actually show that


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 11 of 57



                                                                        529
                         Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   all of them are GS-12s at this point?
  2            MR. ROSENTHAL:      I believe so.    I will have to
  3   check that.      I think there are younger members on the
  4   team, such as Mr. Ester and others, who have now climbed
  5   the ladder, so to speak, and they are at the GS-12
  6   level.   But the record is certainly clear, as we said in
  7   our brief, that there have been several GS-12s who have
  8   never served as team lead.       So it's not something that's
  9   actually required of the GS-12 position.         It's something
 10   that some GS-12s do.
 11            So we think that that strongly suggests that
 12   that's not "the reason for the existence of the
 13   position."      And the Government hasn't produced any
 14   evidence to say what the reason for the existence of the
 15   position is.     They didn't, for example, produce anyone
 16   from HR who could talk about why this position exists
 17   and why it was created.
 18            THE COURT:     Let me ask a question about the
 19   description of the responsibilities of Mr. Shea.            Has
 20   that actually been modified?        There have been
 21   suggestions that it would be.        There was a little bit of
 22   a motion practice about that.        Where does that stand?
 23            MR. ROSENTHAL:      As far as we know, the position
 24   description hasn't been updated yet.
 25            THE COURT:     There was a draft, and you asked for


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 12 of 57



                                                                    530
                         Trial - Closing Argument
John A. Shea v. USA                                            3/20/2019

  1   the draft.      Is that correct?
  2            MR. ROSENTHAL:     Correct.    So we -- we received --
  3   we asked for that and we received from the Government
  4   essentially several pages that were fully redacted, and
  5   they said that it was on the basis of work product or
  6   privilege.      It seems like now they're focusing on work
  7   product as the ground.      We think that that doesn't work
  8   for several reasons.
  9            One is that there's really no contention on their
 10   side, I don't think, that it reflects the mental
 11   impressions of an attorney.        So, at most, it would be
 12   kind of the lower category of protection, of work
 13   product, which means that we'd still have the ability to
 14   have -- to be entitled to that if it was evidence that
 15   was important and that we couldn't get through other
 16   means.
 17            And then -- but even in that lower category, we
 18   don't think it fits there because, as we cited several
 19   cases in our briefs, there's a test that requires a
 20   certain expectation of confidentiality, that this is
 21   something internal and confidential within the Defendant
 22   or the party, but in this case a position description is
 23   something that's disseminated widely to, you know, the
 24   people in the position and others.        They are not
 25   confidential documents.


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 13 of 57



                                                                       531
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1            Moreover, the Government said that it was
  2   supposedly preparing this to be released after the
  3   conclusion of litigation, not for use in the litigation,
  4   but after the conclusion of litigation, they would
  5   disseminate this publicly, for the public.
  6            THE COURT:    Let me ask a question about
  7   comparability.    Do you have the updated position
  8   descriptions for the other surveillance team?
  9            MR. ROSENTHAL:     No.
 10            THE COURT:    You do not.    So you can't make a
 11   comparative analysis.
 12            MR. ROSENTHAL:     No.   We --
 13            THE COURT:    We do know that the position
 14   descriptions have been revised recently, though.            Is
 15   that correct?
 16            MR. ROSENTHAL:     The classification has been
 17   changed.
 18            THE COURT:    The classification has been changed,
 19   but that's not the question.
 20            MR. ROSENTHAL:     I don't know that -- right.          I
 21   don't -- I am not aware of any revised position
 22   description for any member of the team that hasn't been
 23   produced to us.    One reason we think that's important is
 24   because even after we sat through two days of trial and
 25   heard a lot of detailed testimony about what Mr. Shea


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 14 of 57



                                                                   532
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   does, the Government is still, throughout its brief,
  2   relying on the language of the position description to
  3   define his duties at some portions of their argument,
  4   and --
  5              THE COURT:   Well, but that's understandable given
  6   the particular test, especially for the reasonable basis
  7   and good faith issue in the case.
  8              MR. ROSENTHAL:   I think -- I think you're right,
  9   it could have more applicability on that prong of it,
 10   that's fair, to the extent it reflects something about
 11   what the agency thought about what his duties were.
 12            THE COURT:     Exactly.
 13            MR. ROSENTHAL:     So -- but in terms of the
 14   liability question, that's simply based on what he
 15   actually does in his job.      But my main point there is
 16   that since the Government is relying on -- in part on
 17   the position description, including for the good faith
 18   issue, we believe that we're entitled to know whether
 19   there's been an internal acknowledgment that certain
 20   parts of that position description are not accurate, and
 21   that may be reflected in a revised position description.
 22            THE COURT:     Well, we had testimony on that
 23   subject, though, from Mr. Shea and Mr. Freeman.         Is that
 24   correct?
 25            MR. ROSENTHAL:     Ah, well, Mr. Shea and


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 15 of 57



                                                                     533
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   Mr. Freeman talked about their -- they both acknowledged
  2   parts of the position description that are not, in fact,
  3   accurate, that's true.     But in terms of whether that's
  4   been -- sort of gone up the chain within HR and NCIS, we
  5   don't know that.
  6            THE COURT:   Well, there was discussion between
  7   Mr. Shea and Mr. Freeman -- and, actually, I don't know
  8   whether there was testimony, I don't recall -- regarding
  9   the supervisor after Mr. Freeman left, but in any event,
 10   that discussion between the two of them related to
 11   overtime pay, if the Court has it correctly.
 12            MR. ROSENTHAL:    So Mr. Shea and Mr. Freeman, yes,
 13   both -- they -- Mr. Shea brought to Mr. Freeman a
 14   concern about overtime pay for the team, and Mr. Freeman
 15   relayed that concern to his supervisor, the assistant
 16   special agent in charge, and also to an HR-type person.
 17            THE COURT:   And that had to do -- just let me
 18   clarify in my own mind what I think that was all about.
 19   I think that had to do with -- I've always forgotten the
 20   acronym, OU -- whatever it is --
 21            MR. ROSENTHAL:    AUO and RSO.
 22            THE COURT:   -- AUO and -- all right, whether or
 23   not you got a certain amount of overtime pay in addition
 24   to AUO if you exceeded a certain number of hours.           Does
 25   the Court understand that?


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 16 of 57



                                                                    534
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1            MR. ROSENTHAL:    Yes.    That's basically right.
  2   And Mr. Shea, he wasn't an expert on the pay system.          He
  3   didn't necessarily know all the terms, but what he knew
  4   is that he was working a lot of hours, and he was only
  5   getting this 25 percent AUO premium even though he was
  6   working a lot more than 25 percent extra hours.         So that
  7   was essentially the concern he brought in.
  8            And because he didn't know about the FLSA
  9   specifically, he raised that -- referenced something
 10   called "regularly scheduled overtime," which is a
 11   different -- a different type of overtime that someone
 12   can get in addition to AUO.       But clearly both Mr. Shea
 13   and Mr. Freeman thought that the team should be getting
 14   more overtime pay, and they relayed that up the chain,
 15   and as far as we know, NCIS took no action based on
 16   that.
 17            So returning to the primary duty issue, let me
 18   just make a couple more comments about that, and then
 19   I'll move on to the next issue.       So we do have a
 20   visual -- a visual depiction of -- this is the -- what
 21   the record shows about how often Mr. Shea served as team
 22   lead, about 19 percent of the missions, which is the
 23   smaller --
 24            THE COURT:   Now, there was a time in 2015, if the
 25   Court recalls correctly, when Mr. Shea served


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 17 of 57



                                                                       535
                        Trial - Closing Argument
John A. Shea v. USA                                            3/20/2019

  1   considerably more time.     Now, you -- I was going to say
  2   quibble, and that's not exactly the term -- but there's
  3   a little bit of a controversy over the number of hours
  4   that he served as team lead compared to the total number
  5   of hours he worked in 2015.
  6             MR. ROSENTHAL:   Correct.
  7             THE COURT:   Not so much in '16 and '17 and so on.
  8             MR. ROSENTHAL:   Correct.    So, yes, let me get to
  9   that.     So there are several different ways of looking at
 10   it.   So this one is based on number of missions.           We
 11   have also done it based on number of days.        So this
 12   shows that Mr. Shea -- 22 percent of the days when the
 13   team was on a mission, he was -- he was team lead, but
 14   then the Government provided a method that was based on
 15   hours, so I'm going to talk about that now.
 16             So -- actually, before I even get to this chart,
 17   let me make a few other comments about the Government's
 18   method.    So what the Government basically did is they
 19   looked at all the hours where Mr. Shea was on a mission
 20   where he was team lead for that mission, so they added
 21   up all those hours.     Then they added up a certain number
 22   of hours before and after each mission when he was team
 23   lead and added those up.     And so that sum goes on the
 24   top of the fraction.
 25             And then on the bottom of the fraction, they put


                         For The Record, Inc.
            (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 18 of 57



                                                                          536
                          Trial - Closing Argument
John A. Shea v. USA                                            3/20/2019

  1   the total number of hours that he worked in the entire
  2   year, paid hours minus leave, except they got that
  3   wrong.   They miscounted the number of hours that he
  4   worked over the course of the year.            So you can see
  5   that -- I don't know if you have the exhibits in front
  6   of you, but if you look at Plaintiff's Exhibit 4, it is
  7   the spreadsheet -- or 3 -- I'm sorry, I've got my tabs
  8   mixed up.       It's either 3 or 4.    Oh, it's Plaintiff's
  9   Exhibit 4, I'm sorry.
 10            You can look at the rows that show his hours
 11   and --
 12            THE COURT:      Well, there was a difference of five
 13   or six hundred hours, at least you briefed that.
 14            MR. ROSENTHAL:       Right.
 15            THE COURT:      Is that correct?
 16            MR. ROSENTHAL:       Yes.   So if you add these up
 17   correctly, that fraction is about 37 percent.            The
 18   problem is, though, that at the top of that fraction,
 19   they are, first of all, counting these pre- and
 20   post-mission hours that are nowhere in the record
 21   supported whatsoever.       There's no evidence that he spent
 22   40 hours before a mission doing team lead duties.              In
 23   fact, the only time estimate we got was Mr. Shea saying
 24   it took him about ten minutes to put together a plan,
 25   which is largely copied from something the case agent


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 19 of 57



                                                                     537
                         Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   had filled out and then from past plans.        It's kind of a
  2   boilerplate.
  3              So if you take all those hours out -- and we
  4   didn't put this in our brief, but you can calculate it
  5   from the charts -- it falls to 28 percent, and then --
  6              THE COURT:   Well, except that part of the
  7   responsibility of the team lead is to organize the team,
  8   the assistant team lead, and so on and so forth, but
  9   especially to meet with the case manager or the case
 10   agent, depending on --
 11             MR. ROSENTHAL:    Correct, yes.
 12             THE COURT:    -- and to sort out what's actually
 13   happening.      That would appear to be the critical element
 14   of the entire exercise.
 15             MR. ROSENTHAL:    Yes, Your Honor.    I agree with
 16   that, but there's -- the Government didn't produce any
 17   evidence of how long that takes, and --
 18             THE COURT:    Well, that's true, but on the other
 19   hand...
 20             MR. ROSENTHAL:    Well, I think we could certainly
 21   all agree that it probably takes at least an hour, but
 22   does it take 40 hours?      That's what the Government
 23   assumed.    That's the question, so...
 24             And plus, another thing to keep in mind here is a
 25   lot of these missions are repeat missions.        So it's a


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 20 of 57



                                                                      538
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   single case where they are going out to conduct
  2   surveillance multiple times on the same target.             So in
  3   those cases, the need for -- I would imagine the need
  4   for a lot of pre-mission discussion is diminished
  5   because they've already been out watching this target
  6   and they have already been briefed on the case.
  7            THE COURT:    Well, in fact, Mr. Shea had a number
  8   of those situations.
  9            MR. ROSENTHAL:     Yes.
 10            THE COURT:    The word "Mohave" sticks in my mind
 11   for a whole variety of reasons, but in any event...
 12            MR. ROSENTHAL:     Yes.   So in any event, we
 13   think -- and I just -- a theme that I may return to is
 14   that this is the Government's burden of proof on this
 15   prong.   So to the extent there's a question where
 16   there's no evidence, such as how long does Shea meet
 17   with the case agent, I think the Court should bear in
 18   mind that it was really -- that the burden was on the
 19   Government to produce that evidence.
 20            So if you imagine this fraction, kind of doing
 21   the math correctly and taking out those -- at least some
 22   of those pre- and post-mission hours, then you get to
 23   the question of those hours when Mr. Shea was on a
 24   mission and he was the team lead.        Are we going to count
 25   all of those hours towards his team lead work or are we


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 21 of 57



                                                                        539
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   only going to count some of them?
  2            The Government says you count all of them, but
  3   the testimony is not disputed that a lot of that time,
  4   Mr. Shea is doing the basic surveillance work.          He's,
  5   you know, using his camera or using his monocular or
  6   he's following someone or he's simply trying to remain
  7   discreet.   And, in fact, it's undisputed that about 90
  8   percent of his time is on those sorts of things.
  9            So this is a -- this chart is kind of a visual
 10   depiction of that.    The large blue area, the 71.9
 11   percent, that's the percentage of hours that have no
 12   connection whatsoever to team lead work unless you are
 13   going to attribute some of these pre- and post-mission
 14   hours.
 15            And then the two smaller slices of the pie are
 16   hours on a mission in which he was the team lead.           The
 17   Government attributes the entirety of both of those
 18   slices to the team lead role.      We attribute just 10
 19   percent based on the undisputed testimony of Mr. Shea
 20   and Ms. Sevigny, so that's the small slice.
 21            But the real reason that I wanted to show this is
 22   because of what it looks like for 2016 and '17.         So in
 23   2016, those two small slices which the Government says
 24   are all attributable to the team lead role are really
 25   only 10 or 11 percent, and the portion that's truly


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 22 of 57



                                                                      540
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   attributable to the team lead role is just 1 percent in
  2   our view.
  3            And then in 2017, it's even more stark.            So all
  4   the hours attributable to missions on which Mr. Shea is
  5   team lead are only about 7 percent, and then we would
  6   say the team lead portion is just that tiny little
  7   sliver of 0.7 percent.      So that 0.7 percent, in our
  8   view, in 2017, is the only time that the record actually
  9   shows Mr. Shea spent on team lead duties in that year.
 10            But there's -- we have another argument which is
 11   equally important in our view, which is that even if
 12   Mr. Shea spent all of his time as team lead, he still
 13   wouldn't be an exempt administrative employee, and we
 14   say that based on a line of cases and regulations which
 15   say that when an employee is out doing field work in an
 16   area related to investigations, surveillance, or other
 17   things, such as firefighting or EMS, the fact that that
 18   person is sort of a supervisor directing people doesn't
 19   make them an exempt employee.
 20            And there is a Department of Labor regulation
 21   which is -- we think is quite clear on this point, which
 22   we have cited, which says someone who performs
 23   surveillance, even if they're directing other employees
 24   in the field, they're not an exempt administrator.
 25            THE COURT:    Now, that's the first responder


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 23 of 57



                                                                         541
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   regulation, or at least it's popularly known as that.
  2   Is that correct?
  3            MR. ROSENTHAL:     Correct.
  4            THE COURT:    And Mr. Shea actually does not have
  5   law enforcement responsibilities or powers.         He can't
  6   make an arrest.
  7            MR. ROSENTHAL:     Well, that's true.     Yes.
  8            THE COURT:    We had testimony on that subject,
  9   right?
 10            MR. ROSENTHAL:     Yes.
 11            THE COURT:    Does that make a difference?         Does
 12   it -- he's really not a first responder at all.             He's
 13   somebody -- and, indeed, he indicated most of his work
 14   deals with national security surveillance rather than
 15   criminal surveillance.
 16            MR. ROSENTHAL:     That's correct, Your Honor.            The
 17   term "first responder" --
 18            THE COURT:    Does that make a difference?
 19            MR. ROSENTHAL:     We don't -- we don't think so.
 20   The term "first responder" doesn't appear anywhere in
 21   that regulation.
 22            THE COURT:    It does not.
 23            MR. ROSENTHAL:     It does not.     That is a label
 24   some people have used because many of the duties within
 25   the regulation are first response type duties, but the


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 24 of 57



                                                                   542
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   regulation does not use that term, and it lists a number
  2   of duties that are not traditional first response duties
  3   within that, including, explicitly, performing
  4   surveillance.    That's one of the duties that's listed.
  5            So the simple text of the regulation we think
  6   says that whether or not it's a first responder doesn't
  7   really matter, but the thing that makes an employee in
  8   that type of position exempt, despite the first
  9   responder regulation, is when the employee does sort of
 10   managerial or supervisory things outside the field that
 11   are not related to the particular missions.
 12            THE COURT:    Now, that goes to the position
 13   description.    Is that correct?
 14            MR. ROSENTHAL:     Ah, well, I suppose there
 15   might -- there may be some phrases in the position
 16   description that arguably fall in that category, but
 17   there's -- such as there's one in there about, you know,
 18   preparing reports, about analyses of the team, something
 19   like that, but they haven't showed that Mr. Shea doesn't
 20   do that.
 21            And moreover, there's no time percentage
 22   associated with that in the position description,
 23   which -- and I am going to get to this in a moment, but
 24   it's -- basically, as Ms. Cruz herself admitted, in
 25   order to use something like that, to deem someone


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 25 of 57



                                                                   543
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   exempt, you really need to know how much time they spend
  2   on it.    If it's something they do once a year for a
  3   couple hours, that's not going to cut it.         So NCIS
  4   actually knows, because Ms. Cruz told us, that you need
  5   that type of information to assess a position, and it's
  6   not -- it's not there in the position description.
  7             But I just do want to mention, so that we're
  8   clear, we're not saying that anyone who does any
  9   surveillance is -- is nonexempt.        The question, again,
 10   is whether they have managerial or supervisory duties
 11   that are not connected with their field work, and the
 12   Benavides case is a perfect example of that.
 13             THE COURT:   Well, Mr. Freeman went out on a
 14   couple of missions himself.
 15             MR. ROSENTHAL:    Mr. Freeman would be a perfect
 16   example of that.     So Mr. Freeman is the type of employee
 17   who, although he did do some field work -- and, in fact,
 18   the current supervisor, Mr. Cooper, does even more than
 19   Mr. Freeman, he's almost always in the field, was the
 20   testimony -- but those roles do involve other duties
 21   outside the field that are supervisory, which may
 22   involve performance evaluations, hiring, those sort of
 23   things.
 24             So in our view, because there's no evidence that
 25   Mr. Shea does anything like that, even if he was always


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 26 of 57



                                                                    544
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   team lead, he would not be an exempt employee, and we
  2   have -- I think it's almost like the litany of cases
  3   that we've cited in almost every one of our submissions
  4   that I won't go through again, but they are basically
  5   all cases where people had essentially team lead type
  6   jobs, they were directing others in the field, and, in
  7   fact, in the Morrison case, they were station and shift
  8   commanders who were kind of the fourth level up within
  9   the hierarchy.     They had three whole kind of layers of
 10   employees below them, and they were found nonexempt
 11   because all of their -- at least the vast majority of
 12   their more managerial type duties were all done in the
 13   field in the course of, you know, nonexempt work.
 14            So that's essentially what I have to say --
 15            THE COURT:   Is the Morrison case the fire
 16   captains or the police sergeants?
 17            MR. ROSENTHAL:    There is -- Mullins is the police
 18   sergeants --
 19            THE COURT:   Mullins, I'm sorry.     That's what I
 20   was thinking of.
 21            MR. ROSENTHAL:    Yes.
 22            THE COURT:   All right, thank you.
 23            MR. ROSENTHAL:    So that's essentially our case on
 24   the liability issue, and if the Court has no other
 25   questions on that, I will move on to the --


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 27 of 57



                                                                     545
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1              THE COURT:   No.   I'm sorry I asked so many
  2   questions, but go ahead.
  3              MR. ROSENTHAL:     I appreciate knowing what Your
  4   Honor is interested in hearing about so I don't just say
  5   things you're not interested in hearing about.
  6              So let's talk about the liquidated damages issue.
  7   So this is another issue on which the Government has the
  8   burden of proof, and the cases say that this is "a
  9   difficult burden" and that it's really the unusual case
 10   in which, under the FLSA, in which only single damages
 11   are awarded.    The kind of typical case is double
 12   damages.
 13            In order to avoid that result, there are two
 14   prongs the Government has to show.       There's the good
 15   faith prong and the reasonable grounds prong.        Those are
 16   analyzed separately.     One of them is essentially a
 17   subjective test and one of them is an objective test.
 18            So the good faith prong, which is the subjective
 19   component, is based on whether the employer took "active
 20   steps" to ascertain the dictates of the FLSA and act to
 21   comply with them, and the Government had the burden to
 22   show that they did that.
 23            So in their brief, they attempt to do that by --
 24   there's only one thing that they are able to point to as
 25   a step they took, which is that the supervisor


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 28 of 57



                                                                    546
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   supposedly did an annual review of the position
  2   description, which I think you've alluded to a couple
  3   times.   So we think that that -- there are two reasons
  4   why that doesn't get them over -- over their burden.
  5            The first is that that review of the position
  6   description, it may be a review of the -- what the
  7   employee does, but it's not a review of whether the
  8   agency is complying with the FLSA.           Those are two
  9   separate issues.      And we know that those are separate
 10   because Ms. Cruz testified to that.          This is testimony
 11   from Ms. Cruz.    We asked her (as read):
 12            "QUESTION:    That annual review process is not a
 13   process to review whether the FLSA classification is
 14   correct.
 15            "ANSWER:    Correct.
 16            "QUESTION:    It's just to review the accuracy of
 17   the position description.
 18            "ANSWER:    The supervisor is not asked to review
 19   the FLSA classification."
 20            THE COURT:    Well, the supervisor probably is not
 21   expert in the FLSA classification anyway.           HR would be.
 22            MR. ROSENTHAL:     Correct.
 23            THE COURT:    That's why Ms. Cruz testified.
 24            MR. ROSENTHAL:     Absolutely.       And if you look at
 25   the Abbey case, which we cited, that was a case where


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 29 of 57



                                                                   547
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   the Court of Claims found a lack of good faith and
  2   reasonable grounds because the person who was
  3   responsible for doing a check was not trained in the
  4   FLSA, did not consult anyone who was an expert on the
  5   FLSA.    So it's really not possible for anything the
  6   supervisor may have done to satisfy NCIS's obligation to
  7   check its compliance.
  8            THE COURT:   Well, except that the position
  9   description -- which if the Court recalls correctly was
 10   adopted in 2007, along with the classification, or
 11   roughly contemporaneously, at least -- was still in
 12   place.   That's part of the problem in this case.
 13            MR. ROSENTHAL:    Well, that's -- that's absolutely
 14   true, Your Honor, which brings me to another key point,
 15   which is that under a number of cases which we have
 16   cited, it's not enough to say we've had this policy in
 17   place for a long time, and, you know, it hasn't been
 18   challenged, so, therefore, we're entitled to rely on it.
 19   Courts have rejected that.
 20            It's not okay for an employer to simply say, you
 21   know, since we've had this policy for a while, we're
 22   going to continue relying on it, and that's especially
 23   true -- especially true -- when the employer doesn't
 24   actually know really any information about how or why
 25   that original classification was made.       This is the


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 30 of 57



                                                                   548
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   second excerpt from Ms. Cruz's testimony that I wanted
  2   to draw the Court's attention to.
  3            Ms. Cruz testified that she does not know which
  4   exemption was used.     That's the first two questions
  5   there.   She doesn't know if it was the administrative
  6   exemption, for example.     She does not know what
  7   reasoning NCIS went through, and that's the question
  8   that begins on line 20.     She does not know what process
  9   they went through.
 10            And then on the top of the next page, they do not
 11   know -- she does not know if they even considered
 12   regulations in making that determination.        So we have no
 13   evidence that would allow the Court to conclude that
 14   that original classification was done in compliance with
 15   the FLSA, and we have no evidence to allow the Court to
 16   conclude that at any time after that original
 17   classification, NCIS ever, you know, took a look at that
 18   or even thought about it, other than this supposed
 19   annual review of the position description.
 20            The other problem with that annual review, by the
 21   way, is that Mr. Freeman said on cross examination that
 22   he didn't do it; he wasn't involved in it.        So his
 23   testimony is unclear at best as to whether this process
 24   took place at all.    And Ms. Cruz did -- just to
 25   re-affirm a point I made earlier, Ms. Cruz did testify


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 31 of 57



                                                                   549
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   directly that, as far as she knows, there was no
  2   re-assessment of the classification from 2007 up until
  3   we filed the lawsuit.
  4            So what all of this amounts to, basically, is a
  5   conspicuous absence of evidence of any efforts that NCIS
  6   took to check whether it was actually compliant with the
  7   FLSA with respect to this position, but that absence of
  8   evidence is then compounded by a presence of a lot of
  9   evidence that NCIS actually wasn't applying the FLSA
 10   correctly, and that starts with violations of the FLSA
 11   that were shown at the trial.
 12            So Mr. Ester testified that as an entry-level
 13   GS-7 investigations specialist, he was classified as
 14   exempt from the FLSA.     He was, you know, still shadowing
 15   other employees.     He was making forty-some thousand
 16   dollars a year at that time.       And Ms. Cruz told us on
 17   the stand that that was -- that it wouldn't be proper to
 18   categorize a GS-7 investigations specialist as exempt.
 19            So one thing that we know for sure from this
 20   record is that at at least one point in the past, NCIS
 21   did admittedly misclassify one of the investigations
 22   specialists.    We don't know how widespread that was, you
 23   know, we might surmise that probably that wasn't
 24   specific to Mr. Ester, but we don't know for sure.
 25            Then Mr. Ester testified that at some point he


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 32 of 57



                                                                      550
                          Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   was changed to nonexempt, but even at that time he
  2   wasn't actually paid like a nonexempt employee.             He only
  3   continued getting that AUO premium, not the extra
  4   overtime.       So that's clear in the record.
  5            And then on top of that, we put, in an appendix
  6   to our brief, some public documents from OPM of which
  7   the Court may take judicial notice, which show that OPM
  8   found other violations of the FLSA committed by NCIS,
  9   and those were criminal investigators.         Ms. Cruz told us
 10   on the stand that she wasn't really familiar with those
 11   cases, which was somewhat surprising since she's the
 12   head of classification, but the Court can take judicial
 13   notice of them because they're government public
 14   documents.      So those -- and those were three different
 15   cases.   So that amounts to some significant evidence
 16   that NCIS was actually admittedly violating the FLSA.
 17            And then we had Ms. Cruz's attempts to try to
 18   explain NCIS's processes for FLSA classification, and
 19   those also show that NCIS was not reasonably
 20   implementing the FLSA.        So the first portion of
 21   Ms. Cruz's testimony that I wanted to point to was --
 22   so, she testified -- Ms. Cruz testified on the first day
 23   of the trial and the second, because her testimony was
 24   interrupted, and this was some of her testimony from the
 25   first day of the trial, in which she said that


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 33 of 57



                                                                   551
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   Mr. Shea's performance of production work tied to
  2   criminal investigations supported the decision to
  3   classify him as exempt, she agreed with that, and she
  4   re-affirmed it when asked if she was -- if she was sort
  5   of sticking with that testimony.
  6            But then the next day I basically posed the same
  7   question to her (as read):
  8            "QUESTION:    Do you believe that if an employee
  9   performs work directly related to criminal and
 10   counterintelligence investigations, that production
 11   function at NCIS, that would support finding that
 12   employee exempt?
 13            "ANSWER:    No."
 14            And she -- I asked her:
 15            "QUESTION:    Do you remember that during the
 16   deposition, you actually said that did support finding
 17   Mr. Shea exempt?"
 18            She agreed.
 19            And I asked her:
 20            "QUESTION:    So you understand that was not a
 21   correct statement."
 22            And she agreed.
 23            So we have the head of classification of this
 24   agency who appears to be confused about a pretty basic
 25   principle of how the FLSA works.        She further,


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 34 of 57



                                                                   552
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   similarly, testified -- we asked her (as read):
  2              "QUESTION:   Do you believe that law enforcement
  3   has general business operations?"
  4              She said yes.
  5              "QUESTION:   So according to NCIS's practices, if
  6   an employee is doing law enforcement, that would support
  7   the exempt classification?
  8              "ANSWER:   Correct.
  9              "QUESTION:   But in those OPM decisions we spoke
 10   about, the criminal investigators were found nonexempt.
 11            "ANSWER:     Yes, they were."
 12            So, again, Ms. Cruz -- with all respect to
 13   Ms. Cruz, her grasp of some of the basics of FLSA
 14   classification didn't seem to be exhibited during her
 15   testimony.
 16            And then the last point I wanted to mention about
 17   Ms. Cruz's testimony is that she -- in her own kind of
 18   review of the position, which she did after we filed the
 19   lawsuit, she only looked at the position description.
 20   This relates to some of the Court's questions about the
 21   position description.      But she -- when we asked her (as
 22   read):
 23            "QUESTION:     Did you actually do anything else to
 24   verify whether the position actually did any of those
 25   things?"


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 35 of 57



                                                                   553
                         Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1             She said no.
  2             Then:
  3             "QUESTION:   Did you ask anyone how much time the
  4   employee spent on those various things?"
  5             She said no.
  6             So it really was only, in isolation, the position
  7   description.      And in some of her other testimony that
  8   she gave, she acknowledged -- I asked her (as read):
  9             "QUESTION:   In order to do classification, you
 10   have to know how much time the employee spends on their
 11   duties.
 12             "ANSWER:   Yes, we do require that.
 13             "QUESTION:   That's a necessity given the
 14   regulations that are in place."
 15             And she agreed.
 16             So she understood that it is not possible, under
 17   the FLSA, to classify a position based solely on a
 18   position description that has no information at all
 19   about how much time the employee spends on different
 20   duties, because then you just don't know which duties
 21   are the most important duties to that -- to that
 22   position.
 23             The next piece of evidence I wanted to talk
 24   about, which we have already talked about, is the
 25   complaints that were raised about overtime pay for this


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 36 of 57



                                                                   554
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   team.   So in our view those should have, at the very
  2   least, given NCIS some reason to look into its
  3   compliance, although it already had had that obligation
  4   under the FLSA.
  5            And then the last piece of evidence that I wanted
  6   to mention is the reclassification of the position.         So
  7   I think we and the Government have different views on
  8   whether the Court can consider that, how the Court can
  9   consider it, but in our view, at a very minimum, even if
 10   it doesn't go to the liability issue, it does go to the
 11   damages question, which relates to NCIS's state of mind
 12   and the reasonableness of its actions, and we think the
 13   Court can look at that reclassification and say that
 14   NCIS was capable of determining that at least some
 15   members of this position should be nonexempt.        The last
 16   business day before trial, they changed everyone to
 17   nonexempt, including Mr. Shea, and I think that does say
 18   something about their state of mind and their
 19   reasonableness in applying the FLSA.
 20            So that concludes my discussion of the liquidated
 21   damages issue.    The last two issues relate to the
 22   methodology for calculating damage and also the
 23   willfulness issue, and I think I'll largely rest on our
 24   briefs for those, but I can -- I'll give a quick summary
 25   and answer any questions that the Court has.


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 37 of 57



                                                                   555
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1            So on the damages methodology, what we're
  2   suggesting to the Court is that it look at -- look at
  3   Mr. Shea's hours and his rate of pay and calculate what
  4   he would have earned on time and a half for his overtime
  5   hours and then subtract from that what he actually
  6   earned under the AUO system.       So it's a pretty
  7   straightforward calculation.
  8            There is a different method that the Government
  9   relies on, which is the method you use for an employee
 10   who's both on AUO and getting FLSA overtime, and that's
 11   a somewhat complicated formula that I can talk through,
 12   but that's the method they rely on.
 13            We believe that doesn't apply here because the
 14   testimony shows that NCIS doesn't actually pay --
 15   doesn't actually follow that formula, because if someone
 16   is put on AUO -- I'm sorry, if someone is put on FLSA,
 17   they take them off AUO.      So, in other words, if Mr. Shea
 18   had been correctly classified in our view, he would have
 19   been taken off AUO, and then he just would have been
 20   getting that time and a half amount for his overtime
 21   hours.   So that's why we think the Court should not
 22   apply the other method.
 23            And then the willfulness issue is largely
 24   captured by what I've already said about the good faith
 25   and liquidated damages in terms of NCIS's past


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 38 of 57



                                                                   556
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   violations, its -- the testimony from its head of
  2   classification, its failure to check its compliance, and
  3   its reclassification of the position.
  4            So unless the Court has any other questions, we
  5   believe that, based on the record and the arguments that
  6   we've submitted, that the Court should find Mr. Shea not
  7   exempt and award him damages and liquidated damages and
  8   also rule for us on the other issues that we've raised.
  9            THE COURT:    All right.    Thank you, Mr. Rosenthal.
 10            Mr. Kerr?
 11            MR. KERR:    Thank you, Your Honor.
 12            Good morning, Your Honor.
 13            THE COURT:   Good morning.
 14            MR. KERR:    May it please the Court.
 15            As a senior level investigations specialist,
 16   Mr. Shea helps lead the special surveillance team at
 17   NCIS.   Mr. Shea shows other team members how to use
 18   technical gear.    He checks to make sure that the other
 19   members of the team are maintaining their gear and, if
 20   necessary, that they are getting it repaired or
 21   replaced.
 22            Mr. Shea's supervisor, Mr. Freeman, testified
 23   that Mr. Shea answers questions from junior team members
 24   about surveillance tactics, about operations, about
 25   technical equipment, and about general administrative


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 39 of 57



                                                                   557
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   functions from the special surveillance team or NCIS.
  2            As a senior level investigations specialist,
  3   Mr. Shea also serves as team lead on a rotational basis.
  4   According to the position description for investigations
  5   specialists, the team leads are responsible for
  6   directing all aspects of the surveillance operation.
  7   The evidence introduced at trial supports this
  8   description.
  9            Mr. Shea asserts that he does not direct
 10   surveillance, but Mr. Shea testified that when serving
 11   as team lead, he doesn't have the luxury to sit back
 12   somewhere to direct the team.      He's also performing
 13   surveillance.    The fact that he's also performing
 14   surveillance, however, does not change the fact that
 15   he's directing the team during the surveillance
 16   operation.
 17            Mr. Shea testified that, as team lead, if he
 18   thinks a team member is in the wrong position, he will
 19   ask them to move.    The team lead is responsible for
 20   making sure all team members are in the right position
 21   for the entire mission.     Even if Mr. Shea's experience
 22   shows him that they usually are there themselves, he's
 23   responsible for making sure they get there.
 24            Mr. Shea also testified that as team lead, you're
 25   not going to let someone on your team follow someone


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 40 of 57



                                                                   558
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   that hasn't been designated as a target.         The team lead
  2   is responsible for making sure the team is following the
  3   rules and procedures during the entire mission, even if
  4   in Mr. Shea's experience they are following the rules
  5   and procedures.
  6             Mr. Shea testified that during surveillance
  7   missions, there are always going to be disagreements and
  8   personality conflicts.      The team lead is responsible for
  9   resolving these disagreements and conflicts and keeping
 10   everyone focused on the mission at all times.
 11             Mr. Freeman testified that Mr. Shea is a good
 12   team lead because he never raises his voice.         He remains
 13   calm even in situations where Mr. Freeman would have
 14   lost his mind.    Mr. Shea has a very democratic method,
 15   Mr. Freeman said, but he still kept control, and someone
 16   on the team has to keep control; someone has to be in
 17   charge.
 18             When the team conducts a surveillance operation,
 19   there are a lot of moving pieces.        There are different
 20   personalities, and, of course, there are the mission
 21   objectives.     The team goes on surveillance operations
 22   all over the United States.       Some of them last for weeks
 23   or even months.
 24             In 2015, the team was out in the field
 25   approximately 70 percent of the team; 50 to 60 percent


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 41 of 57



                                                                       559
                          Trial - Closing Argument
John A. Shea v. USA                                            3/20/2019

  1   of the time in 2016; and in 2017, 40 to 50 percent of
  2   the time.       The supervisor does not usually travel with
  3   the team.       On surveillance missions, therefore, the team
  4   lead is the officer in charge.         Mr. Shea's work leading
  5   the team is, thus, nonmanual work directly related to
  6   management or general operations of NCIS.
  7            Mr. Shea also exercises discretion and
  8   independent judgment on matters of significance.            With
  9   minimal supervision, Mr. Shea determines how to execute
 10   surveillance operations.        He decides whether team
 11   members have put themselves in the best positions.              If a
 12   surveillance method is not working, Mr. Shea decides on
 13   the course of action after comparing and evaluating
 14   various options.       He has to determine whether the points
 15   of observation are remaining discreet and that they
 16   haven't been compromised or burned.            Such decisions
 17   might be second nature to Mr. Shea, but he is
 18   nonetheless making a judgment call; he's exercising
 19   discretion.
 20            THE COURT:      One thing we didn't have testimony
 21   about is what happens when something unusual happens
 22   during a surveillance.        We had testimony, if the Court
 23   recalls correctly, that the team lead would check in
 24   with the case agent at least once a day, but some things
 25   have to happen that are a little unusual, and one would


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 42 of 57



                                                                    560
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   think that that would occur more than once a day.           Then
  2   the question is, what would happen?          We didn't have any
  3   testimony about that.
  4            MR. KERR:    Well, there was testimony about the
  5   unusual event where the subject is leaving town or where
  6   possibly a new target, potential target, has --
  7            THE COURT:    That raised the latter question that
  8   the Court had, because you could have a situation where
  9   there was an emerging other individual who might be
 10   quite relevant to whatever the team was doing, and the
 11   Court really wasn't cognizant or wasn't told what
 12   happens in that circumstance, what the team lead's
 13   responsibilities were with the case agent.
 14            MR. KERR:    Well, in those extreme circumstances,
 15   I think the testimony was that the team lead would call
 16   the case agent.
 17            THE COURT:    Right.
 18            MR. KERR:    But in other circumstances where the
 19   target is just moving around, the team moves with the
 20   target, and it's up to the team lead to direct the team,
 21   to --
 22            THE COURT:    Well, there are obviously rules of
 23   surveillance, and this situation with another target
 24   emerging might be outside the rules of surveillance or
 25   it might be covered by it.      The Court doesn't need to


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 43 of 57



                                                                   561
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   know what those rules are, but it's just -- that has to
  2   do with the team lead's function with respect to the
  3   case agent.
  4            MR. KERR:    I understand, Your Honor.
  5            Even as a team member, Mr. Shea's deciding how
  6   closely to follow someone, whether to follow someone
  7   into a store, and he's managing his heat state.
  8   Mr. Shea asserts that the evidence shows only that all
  9   team members are free from supervision.        We agree with
 10   the latter point of this.      The type of surveillance
 11   performed by the team is not simply watching a drug buy,
 12   where the only discussion might be when to move in for
 13   the arrest.     It is complicated and requires experience,
 14   analysis, and discretion from all team members.
 15            As team members move up the ladder and take on
 16   more responsibilities of leading the team, this requires
 17   even more experience, analysis, and discretion.
 18   Mr. Shea asserts he spends no more than 3 percent of his
 19   team leading the team.      The evidence does not support
 20   this figure.
 21            Because of his senior level, NCIS relies on him
 22   to impart his expertise and his knowledge to junior team
 23   members on an ongoing basis.       Indeed, Mr. Shea is of
 24   such a senior level that other members serving as team
 25   lead ask him for help.      There's a running joke that


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 44 of 57



                                                                   562
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   Mr. Shea actually is the one serving as team lead when
  2   other team members have been assigned the role.
  3            Mr. Freeman testified that in 2015 and 2016,
  4   Mr. Shea spent about 50 percent of his time as team
  5   lead.   In our brief, we tried to use an alternative
  6   method to show that Mr. Shea spends 50 percent of his
  7   time, but regrettably, as Mr. Shea points out, it looks
  8   like we subtracted some of his leave hours out twice.
  9   That method, however, still reveals that he spent up to
 10   38 percent of his time.
 11            Mr. Freeman's testimony of 50 percent of his time
 12   is based on Mr. Freeman's own experience serving as his
 13   supervisor.     The evidence shows that he kept track of
 14   the duties on a white board, which, of course, is wiped
 15   off at the end of a mission.
 16            The team lead is responsible for the mission for
 17   the whole duration of the mission, from the time he or
 18   she is assigned to when the final report is submitted.
 19   In the office before the mission, the team lead is
 20   responsible for getting the team ready and making sure
 21   that the equipment is ready.      Mr. Shea asserts that not
 22   all the time in the office is spent preparing, but he
 23   doesn't dispute that the team lead is responsible during
 24   that time for making sure the team and the equipment are
 25   ready for the surveillance operation.


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 45 of 57



                                                                   563
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1            Just like the six months in advance of trial in
  2   this case, Mr. Shea's counsel was responsible for making
  3   sure her team was ready, making sure none of them had
  4   issues at home that would distract them from the trial
  5   or maybe changing the trial to adjust to any changes in
  6   the case.
  7            Mr. Shea's duty as team lead qualified at least
  8   as an alternative primary duty under the OPM test.
  9   First, spending up to 40 percent of his team as team
 10   lead constitutes a substantial part of his work.
 11   Second, the position description states that senior
 12   investigations specialists will serve as team lead on a
 13   rotational basis.    This is evidence that the position
 14   exists to train people as they move up the ladder so
 15   that eventually they will have people who can serve as
 16   team lead.
 17            Mr. Shea points out that not all investigations
 18   specialists serve as team lead, which is true, but that
 19   just shows some decide not to climb the ladder to the
 20   very top.    Some team members are content just performing
 21   surveillance.    The evidence shows, however, that without
 22   a team lead, the team could not function in the field.
 23            Mr. Freeman, for example, testified that the team
 24   lead makes sure that all the moving parts are landing
 25   where they need to land, are moving in the way they need


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 46 of 57



                                                                   564
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   to move, that people get to where they need to be to do
  2   the job they need to do.     NCIS needs senior
  3   investigations specialists like Mr. Shea to lead the
  4   team.
  5            Third, directing all aspects of a surveillance
  6   operation is clearly exempt work.       The OPM test for the
  7   alternative primary duty is satisfied.       The evidence
  8   thus shows that Mr. Shea qualifies for the
  9   administrative exemption.      His primary duty is to assist
 10   the team in the field.     Therefore, the Department of
 11   Labor regulation, the first responder regulation about
 12   firemen, police officers, and other employees, does not
 13   apply.   That regulation on its face applies when the
 14   primary duty is to investigate crime, to fight fires, or
 15   to conduct surveillance.
 16            We ask the Court, therefore, to enter judgment in
 17   favor of the United States.      However, even if the Court
 18   decides that Mr. Shea does not qualify, based on
 19   Mr. Shea's autonomy and responsibilities as team lead,
 20   NCIS's decision to classify him as exempt was
 21   reasonable.     NCIS relied on the position description to
 22   maintain the FLSA exemption and then relied on an annual
 23   confirmation from his supervisor that Mr. Shea was doing
 24   the work that it describes.      This is consistent with the
 25   Office of Personnel Management regulation.


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 47 of 57



                                                                   565
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1            The classification of the GS team member as
  2   exempt was an administrative mistake.        It was corrected
  3   when he moved up to GS-9.      At trial, Ms. Cruz reviewed
  4   the position description and indicated that the exempt
  5   classification was still correct today for Mr. Shea.
  6   The description does not have time broken off, as
  7   Mr. Shea's counsel pointed out, but it does have a
  8   common theme of managing the collection and assessment
  9   of information, of planning and scheduling and
 10   coordinating logistics and operational aspects --
 11            THE COURT:    What does the Court do with the fact
 12   that the position description and the classification
 13   occurred under a different legal regime, in essence, in
 14   2007?   As the Court understands it, they didn't
 15   necessarily apply the same criteria that they would if
 16   they were doing it afresh today with these, for example,
 17   recitations of particular percentages of time and that
 18   sort of thing.    It had more to do with functions.
 19            MR. KERR:    Well, Your Honor, as Mr. -- sorry, as
 20   Ms. Cruz testified, the position description has a --
 21   has a common theme.     So the fact that it's not broken
 22   down in different hours of time, it's the overall
 23   character of the position and the overall character of
 24   the duties which is consistent with the regulations,
 25   which say the Court looked at the overall job as opposed


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 48 of 57



                                                                   566
                         Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   to the specific duties.
  2            THE COURT:    Well, the Court seemed to recall that
  3   the position description and the classification were
  4   developed under a specific regime that DOD had, and then
  5   they -- and that kind of carried over into the current
  6   situation.      Does the Court remember that correctly?
  7            MR. KERR:    That's correct, Your Honor, but there
  8   was no -- there was no effort to go back or no duty to
  9   go back and to correct all the position descriptions.
 10   It was a matter of, going forward, they would use the
 11   new position descriptions.
 12            THE COURT:    Right.
 13            MR. KERR:    And with regard to the position
 14   description, there has been no changes to Mr. Shea's
 15   position description.      A draft was produced under
 16   instruction from counsel in anticipation of possibly
 17   settling this case.      NCIS never necessarily intended
 18   that it would become public, and, in fact, they hoped
 19   that it wouldn't become public, depending on the outcome
 20   of the settlement negotiations and the outcome of the
 21   Court's decision.
 22            THE COURT:    Well, other people on the
 23   surveillance team have been reclassified, and have their
 24   position descriptions changed and are those changed --
 25   if so, are those changed position descriptions


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 49 of 57



                                                                   567
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   available?
  2            MR. KERR:    No.   No position descriptions have
  3   been changed.
  4            THE COURT:    All right, thank you.
  5            MR. KERR:    There have been drafts, but there has
  6   been no official -- there has been no release of the
  7   information thus far.
  8            THE COURT:    All right, thank you.
  9            MR. KERR:    Also, if the Court awards Mr. Shea
 10   back pay, the Office of Personnel Management has
 11   developed a method for calculating FLSA payments for
 12   nonexempt employees who also receive administratively
 13   uncontrolled overtime.      While at NCIS usually nonexempt
 14   employees do not qualify for administratively
 15   uncontrolled overtime, the fact is that Mr. Shea, if he
 16   receives back pay, will be in this position of having
 17   received AUO and now receiving FLSA overtime, and the
 18   method developed by the Office of Personnel Management
 19   for such employees should be applied.
 20            I have nothing further, Your Honor.        Thank you.
 21            THE COURT:    All right.    Thank you, Mr. Kerr.
 22            Mr. Rosenthal, do you have something?
 23            MR. KERR:    Your Honor, if I may --
 24            THE COURT:    Yes?
 25            MR. KERR:    -- the Government would like to


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 50 of 57



                                                                       568
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   request copies of the slides so that we have them.
  2              THE COURT:    All right.
  3              Mr. Rosenthal, can you provide copies?
  4              MR. ROSENTHAL:    Yes, I can.
  5              THE COURT:    Thank you.
  6              MR. ROSENTHAL:    Can I wait until -- do you want
  7   them right now?
  8              MR. KERR:    At some point.
  9              MR. ROSENTHAL:    Okay.
 10            Okay.
 11            THE COURT:     Yes, please.
 12            MR. ROSENTHAL:     And we have enough copies for the
 13   Court as well, so -- if the Court wants them.
 14            I have a few additional comments.       One is, in
 15   terms of the question that the Court asked to opposing
 16   counsel about unusual circumstances on a mission, there
 17   was -- I agree that there wasn't a lot of information
 18   about that in the record.      We did just now identify one
 19   relevant portion, which is on page 194, beginning at
 20   line 15.    This was during Mr. Shea's examination.         He
 21   was asked (as read):
 22            "QUESTION:     What happens if something unusual
 23   happens during a mission?      How do you handle it?
 24            He said:
 25            "ANSWER:      We've had missions where -- where it


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 51 of 57



                                                                    569
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   is -- something has evolved and you need direction from
  2   the case agent.     So you have their phone number, their
  3   cell phone number, or means to contact them.        So if I
  4   call the case agent and I don't get a response, then my
  5   next call is to my supervisor."
  6            So basically the record suggests that if there is
  7   something outside the procedures, that Mr. Shea would
  8   either -- would attempt to contact the case agent or the
  9   supervisor, one or the other.
 10            THE COURT:   Well, or outside expectations or
 11   sufficiently outside expectations that it was unusual,
 12   those things have to happen.
 13            MR. ROSENTHAL:    Right.    Yes, I agree with that,
 14   Your Honor.     And I also agree with -- I think the
 15   exchange which elucidated that a great number of things
 16   that could happen are covered by the basic procedures in
 17   terms of -- and Mr. Shea kind of illustrated this with a
 18   chart.   If the target moves -- it looks kind of like a
 19   football play or something, but if a target moves here,
 20   we're going to move here.
 21            THE COURT:   So zone defense.
 22            MR. ROSENTHAL:    Exactly.    So there are pretty
 23   established procedures, and the testimony shows they go
 24   through training and they get these procedures ingrained
 25   into them, and they basically implement those on a -- on


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 52 of 57



                                                                   570
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   somewhat a rote basis.
  2            Mr. Kerr said this involves analysis and
  3   discretion, but there's -- I don't believe that there's
  4   any testimony in the record that there's a process of
  5   analysis.   I think the team reacts to what they see
  6   based on their training and based on their procedures
  7   that they have learned.
  8            And we cited a regulation which the Government
  9   hasn't commented on which says that an employee who
 10   exercises skill but does so in the course of
 11   implementing kind of well-defined procedures does not
 12   have the adequate discretion that the test requires.
 13            And, of course, discretion is only one element of
 14   the test.   So even if the Court were to disagree with
 15   that and find that Mr. Shea, as team member or team
 16   lead, is doing a lot of analysis, making a lot of
 17   decisions, that's not enough to find him exempt because
 18   you also have the management or general business
 19   operations prong, which in our view is really the most
 20   important one.
 21            A lot of what Mr. Kerr said is I think belied by
 22   a closer examination of the record in terms of how often
 23   Mr. Shea serves as team lead and what he does as team
 24   lead, and so we think that that -- it's easy to -- in an
 25   abstract way to kind of inflate what this role means,


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 53 of 57



                                                                      571
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   but when you look at what actually happens in the field
  2   from Mr. Shea's testimony, it's, you know, following the
  3   procedures.     He said on rare occasions there's maybe a
  4   gap where someone should be but isn't, and he will tell
  5   the person to go there, but it's pretty straightforward
  6   stuff, and all of that only relates to the time when he
  7   is team lead, which is by far a minority of his time.
  8            Moreover, the Government's not saying anything to
  9   distinguish, based on the facts, those cases that we
 10   talked about earlier, Mullins, Morrison, et cetera.
 11   They're really right on point to this case.
 12            The other -- the other question the Court asked
 13   about the fact that the position was classified under a
 14   prior system, I -- I just want to observe there.            First
 15   of all, I don't -- it's not so much the legal -- that
 16   OPM's requirements changed, I don't think.        It's that
 17   the kind of HR system changed in order to better comply
 18   with OPM's requirements.
 19            But we would argue that at that point maybe the
 20   Government -- maybe the Government didn't have an
 21   immediate obligation to convert all the positions, but
 22   this was a -- I believe the testimony was that the
 23   change occurred in 2010.     So for a period of now seven,
 24   eight, nine years, NCIS never revisited this, even
 25   though they knew that that position description lacked


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 54 of 57



                                                                   572
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   the information that you need for an FLSA
  2   classification.
  3            THE COURT:    Was the prior method and position --
  4   in dealing with position descriptions and
  5   classifications peculiar to the Department of Defense?
  6            MR. ROSENTHAL:    I don't know the answer to that,
  7   Your Honor.
  8            THE COURT:    Okay.
  9            MR. ROSENTHAL:    So we think that if you -- in a
 10   sense, it's sort of an odd situation in which the
 11   liquidated damages question is actually an easier
 12   question than the main liability question, I would say,
 13   because we really just have no evidence at all that NCIS
 14   took any active steps to check whether this -- they were
 15   complying, and then on top of that the other violations
 16   that we've heard about.
 17            So we would ask the Court once again to find for
 18   Mr. Shea on all of the disputed issues, and we thank the
 19   Court.
 20            THE COURT:   All right.     Thank you, Mr. Rosenthal.
 21            Mr. Kerr?
 22            MR. KERR:    Your Honor, two quick points.
 23            THE COURT:   Yes, please.
 24            MR. KERR:    If you go to the Mullins and Morrison
 25   cases, as we say in our brief, these are distinguishable


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 55 of 57



                                                                        573
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   because the primary duties in those cases were law
  2   enforcement or firefighting or, in this case, you know,
  3   the equivalent would be performing surveillance.            Our
  4   position is that that's not Mr. Shea's primary duty.              So
  5   those cases and the DOL regulation are both
  6   distinguishable and not applicable.
  7            And also I would just like to put on the record
  8   an objection that the slides, you know, have a lot of
  9   math and a lot of percentages, but they don't show where
 10   they come from.
 11            THE COURT:    Right.
 12            MR. KERR:    So I would just like to put that
 13   objection on the record.
 14            THE COURT:    They are not evidence.
 15            MR. KERR:    I understand, Your Honor.
 16            THE COURT:    They are not even a demonstrative.
 17            MR. KERR:    I wasn't sure if they counted as a
 18   demonstrative.
 19            THE COURT:    Okay, all right.
 20            MR. KERR:    I put that objection on the record.
 21   Thank you, Your Honor.
 22            THE COURT:    Okay, thank you.
 23            And, Mr. Rosenthal, if you would make sure that
 24   the Clerk has -- oh, would you, please?
 25            MR. ROSENTHAL:     Yes.   And I would just note, all


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 56 of 57



                                                                     574
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1   the figures come from the appendices to our briefs,
  2   Appendix A and B.
  3            THE COURT:    I was going to say, the numbers are
  4   in the briefs, actually.      So we can cope with that.
  5            Well, this is a fascinating case.        I actually
  6   watched NCIS once, so -- otherwise, I wouldn't -- but it
  7   was a little different than this case, so in any event,
  8   I don't think I was influenced one way or the other, but
  9   I will admit or concede that I did watch one episode of
 10   NCIS.   It's a fairly popular program, I take it.
 11            It's a fascinating case.       It's a fairly close
 12   case.   I am not going to promise you a decision
 13   tomorrow, but we will take our time and think about it
 14   and do the best we can.
 15            Thank you very much.      The case is submitted.
 16            ALL COUNSEL:    Thank you, Your Honor.
 17            (Whereupon, at 11:05 a.m., the proceedings were
 18   concluded.)
 19
 20
 21
 22
 23
 24
 25


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 1:16-cv-00793-CFL Document 61 Filed 03/29/19 Page 57 of 57



                                                                   575
                        Trial - Closing Argument
John A. Shea v. USA                                           3/20/2019

  1                     CERTIFICATE OF TRANSCRIBER
  2
  3
  4            I, Susanne Bergling, court-approved transcriber,
  5   certify that the foregoing is a correct transcription
  6   from the official digital sound recording of the
  7   proceedings in the above-titled matter.
  8
  9
 10
 11   DATED:   03/27/2019           s/Susanne Bergling
 12                                 SUSANNE BERGLING, RMR-CRR-CLR
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                        For The Record, Inc.
           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
